11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

In the matter of the Estate of                * From the County Court at Law
Terry Glenn Arnold, deceased,                   No. 2 of Ector County,
                                                Trial Court No. 20598-11.

No. 11-13-00147-CV                            * July 16, 2015

                                              * Memorandum Opinion by Chew
                                                (Panel consists of: Wright, C.J.,
                                                Bailey, J., and Chew, sitting by
                                                assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there is
no error in the order below. Therefore, in accordance with this court’s opinion,
the order of the trial court is in all things affirmed. The costs incurred by reason
of this appeal are taxed against G. Brad Carter.